THE Chief Justice
delivered the opinion of the Court.
This case was ox-iginally instituted before a Justice of the Peace, by Jones and Stephens vs. Eastland. Judgment was given in favour of the plaintiffs. Eastland appealed to the Circuit Court, and one William B. Wallace became bound with him in the appeal bond. The Circuit Court affirmed the judgment of the Justice of the Peace, and rendered judgment pursuant to the Statute against both Eastland and Wallace his security. Eastland has sued out a writ of Error in his own name to reverse the judgment of the Circuit Court. A motion is now made to quash the writ of Error, on the ground of the non joinder of Wallace. It is contended for the plaintiff in Error, that as Wallace was not an original party to the suit, and only came in as security, the writ was properly sued out in the name of Eastland alone. We consider the rule as well settled, that all the parties against whom- the judgment was rendered, if living, should join in the writ of Error. Wallace was certainly a party to the judgment of the Circuit Court intended to be reviewed in this Court, and he ought to have joined in the writ of Error. Let the writ of Error be quashed.